Citation Nr: 1223899	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  04-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1977.  The record also indicates he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.

The Veteran provided testimony at a hearing before personnel at the RO in June 2005, and before the undersigned Veterans Law Judge in July 2006.  Transcripts of both hearings are of record.

In November 2009, a Decision Review Officer (DRO) Decision granted the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent, effective October 18, 2002, and an evaluation of 100 percent, effective November 6, 2009.  In June 2010, the Veteran's representative submitted a Written Brief Presentation stating their intent to appeal the issue of service connection for psychiatric condition, to include PTSD.    

In August 2010, the Board found that the representative's Brief (submitted in June 2010) constituted a Notice of Disagreement to the November 2009 DRO decision.  Therefore, as the Statement of the Case (SOC) was not issued on this claim, the Board remanded this matter to the RO so one may be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.26 (when timely NOD is filed, AOJ must reexamine the claim, determine whether additional review or development is warranted, and prepare a SOC).  

However, the Veteran submitted a statement contending that he did not authorize an appeal of this issue and did not wish to pursue one.  In December 2011, a SOC was issued.  The Veteran subsequently did not file a substantive appeal.  Therefore, the Board finds that the November 2009 DRO decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  As this issue is not within the Board's jurisdiction it will not addressed in this REMAND.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

This appeal was previously remanded by the Board in August 2010.  The Board noted that while Dr. S. Leicht, who examined the Veteran in February 2007, determined that the Veteran's skin disorder was not caused by service, it may have started during service.  Therefore, the Board found that an examination and opinion were necessary to determine whether the skin disorder that started during service is the same disorder the Veteran is currently diagnosed with. 

In December 2010, the Veteran was afforded a new VA examination.  The examiner diagnosed the Veteran with chronic dyshidrotic eczema and stated the "[e]tiology of this condition is rarely determined, and in [the Veteran's] case, cannot be determined." 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, although the examiner determined the etiology of the Veteran's skin disorder could not be determined, no rationale was provided and the question of whether this was the same skin disorder that started in service was not addressed.  Therefore, the Board finds this examination and opinion are inadequate and another examination is necessary in order to attempt to determine whether the Veteran's current skin disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination with an examiner with the appropriate expertise to identify any skin disorder.  The examiner is requested to opine as to whether it can be clearly stated that the skin disorder identified during service is the same disorder currently diagnosed, to include chronic dyshidrotic eczema.  The examiner is asked to specifically address the Veteran's lay statements, the February 2007 and December 2010 examination findings and opinion.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's current skin disorder.  The examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

2. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completion of the above, the Veteran's claim should be reviewed in light of any new evidence.  If any benefit sought on appeal remains denied, furnish to the Veteran, and his representative, a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


